Order                                                                    Michigan Supreme Court
                                                                               Lansing, Michigan

  February 4, 2015                                                              Robert P. Young, Jr.,
                                                                                           Chief Justice

  149872-3                                                                       Stephen J. Markman
                                                                                     Mary Beth Kelly
  150042                                                                              Brian K. Zahra
                                                                              Bridget M. McCormack
                                                                                    David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                              Richard H. Bernstein,
            Plaintiff-Appellee,                                                                 Justices


  v                                                    SC: 149872
                                                       COA: 317158
                                                       Wayne CC: 13-001620-AR
  SEAN HARRIS,
           Defendant-Appellant.

  _________________________________________/

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                    SC: 149873
                                                       COA: 317272
                                                       Wayne CC: 13-001620-AR
  WILLIAM LITTLE,
            Defendant-Appellant.

  _________________________________________/

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                    SC: 150042
                                                       COA: 316072
                                                       Wayne CC: 13-001041-FH
  NEVIN HUGHES,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the applications for leave to appeal the July 15, 2014
  judgment of the Court of Appeals are considered, and they are GRANTED. The parties
  shall address: (1) whether the Disclosures by Law Enforcement Officers Act,
  MCL 15.391, et seq., precludes the use of false statements by a law enforcement officer
                                                                                                               2

in a prosecution for obstruction of justice; and (2) whether the waivers signed by the
defendants bar the use of their statements in a criminal prosecution as violative of state or
federal rights against self-incrimination.

       The Prosecuting Attorneys Association of Michigan and the Criminal Defense
Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
interested in the determination of the issues presented in this case may move the Court
for permission to file briefs amicus curiae. Motions for permission to file briefs amicus
curiae and briefs amicus curiae regarding these cases should be filed in People v Harris
(Docket No. 149872) only.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         February 4, 2015
       p0128
                                                                             Clerk